Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The trial court erred in imposing a mandatory surcharge in the amount of $100. The amendment to Penal Law § 60.35 (1) (a), increasing the mandatory surcharge from $75 to $100, applies only to offenses committed after May 18, 1985 (see, L 1985, ch 59, § 2). Because the crime to which defendant pleaded guilty was committed in 1982, we modify the judgment to reduce the surcharge to the sum of $75.
We decline to exercise our discretionary powers to modify the imprisonment term imposed upon defendant (see, CPL 470.15 [6] [b]). (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J.—robbery, first degree.) Present—Den-man, J. P., Boomer, Pine, Balio and Davis, JJ.